IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-16,658-02


                      EX PARTE CHESTER DUANE MILLER, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 6225-A IN THE 259TH DISTRICT COURT
                               FROM JONES COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to sixty years’ imprisonment.

        Applicant alleges the failure to award him good time credits and to adjust his time earning

status violates his right to due process. The habeas court, after receiving an affidavit from TDCJ

detailing the status of Applicant’s time credits, recommends that this Court grant Applicant the time

to which he is entitled. According to TDCJ, Applicant’s time was adjusted in March 2016 to reflect

that he completed an on the job training program in December 2000.
                                                                                             2

       This Court does not consider matters such as loss of good time credit, disciplinary

proceedings, and inmate classification by way of a writ of habeas corpus. Ex parte Palomo, 759
S.W.2d 671, 674 (Tex. Crim. App. 1988); Ex parte Brager, 704 S.W.2d 46 (Tex. Crim. App. 1986).

Applicant’s claim is not cognizable on habeas corpus. We deny relief.

Filed: June 8, 2016
Do not publish